DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 2, 4-6, 12, and 14-16 are objected to because of the following informalities:
Claim 1: Change from “a set of components, the method comprising” to “a set of components, the method comprising:” (page 23).
Claim 2: Change from “2. The method of claim 1, wherein the component that is associated with the identified root cause is still operational even though it suffers from a performance degradation.” to “2. The method of claim 1, wherein the at least one component that is associated with the the at least one component suffers from a performance degradation.” (page 23).
Claim 4: Change from “extracting the second graph comprises identifying the nodes in the first graph that are” to “extracting the second graph comprises identifying [[the]] nodes in the first graph that are” (page 23).
Claim 5: Change from “extracting the second graph comprises identifying the nodes in the first graph that are associated with the set of flows and the links between the identified nodes.” to “extracting the second graph comprises identifying [[the]] nodes in the first graph that are associated with the set of one or more packet flows and the links between the identified nodes.” (page 23).
Claim 6: Change from “extracting the second graph comprises identifying the nodes in the first graph that are associated with the set of paths and the links between the identified nodes.” to “extracting the second graph comprises identifying [[the]] nodes in the first graph that are associated with the set of one or more paths and the links between the identified nodes.” (page 24).
Claim 12: Change from “12. The non-transitory machine readable medium of claim 11, wherein the component that is associated with the identified root cause is still operational even though it suffers from a performance degradation.” to “12. The non-transitory machine readable medium of claim 11, wherein the at least one component that is associated with the the at least one component suffers from a performance degradation.” (page 24).
Claim 14: Change from “identifying the nodes in the first graph that are associated with an identifier associated with the” to “identifying [[the]] nodes in the first graph that are associated with an identifier associated with the” (page 25).
Claim 15: Change from “identifying the nodes in the first graph that are associated with the set of flows and the links” to “identifying [[the]] nodes in the first graph that are associated with the set of one or more packet flows and the links” (page 25).
Claim 16: Change from “identifying the nodes in the first graph that are associated with the set of paths and the links” to “identifying [[the]] nodes in the first graph that are associated with the set of one or more paths and the links” (page 25).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 11, and 12 of the instant application are provisionally rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1 and 11 of copending Application No. 16/599,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are anticipated by the respective independent claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following table shows a mapping of claims between the two applications with regards to the anticipatory-type double patenting rejections:
16/599,142
16/599,134
1
1
2
1
11
11
12
11



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the set of nodes" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the operation of the set of components" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the nodes" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the graph" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the nodes of the subset of components" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

4 recites the limitation "the links" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the links" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the links" in page 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the data" in page 24.  It is unclear as to which data (the claimed ‘data’ in Claim 3, or the claimed ‘data’ in Claim 1) is being referred to.

Claim 8 recites the limitation "the data" in page 24.  It is unclear as to which data (the claimed ‘data’ in Claim 3, or the claimed ‘data’ in Claim 1) is being referred to.

Claim 13 recites the limitation "the set of nodes" in page 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the operation of the set of components" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the nodes" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the graph" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the nodes of the subset of components" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the links" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the links" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the links" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the data" in page 25.  It is unclear as to which data (the claimed ‘data’ in Claim 13, or the claimed ‘data’ in Claim 11) is being referred to.

Claim 18 recites the limitation "the data" in page 25.  It is unclear as to which data (the claimed ‘data’ in Claim 13, or the claimed ‘data’ in Claim 11) is being referred to.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

Claims 1 and 11 recite:
identifying a subset of components for performance monitoring;
identifying data regarding operation of the subset of components;
selecting, from the data identified for the identified subset of components, a set of the identified data to analyze; and
analyzing the set of selected data for the identified subset of components to identify a root cause of a performance degradation of at least one component in the network.
	The ‘identifying’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘identifying’ in the context of these claims encompasses an engineer identifying 
	The ‘identifying’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘identifying’ in the context of these claims encompasses the engineer identifying component data that was either displayed on a screen or dry-erase board, or printed out on paper beforehand.
	The ‘selecting’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘selecting’ in the context of these claims encompasses the engineer making a selection.
	The ‘analyzing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘analyzing’ in the context of these claims encompasses the engineer thinking about his/her selection and coming to a conclusion.

	Claims 2 and 12 merely describe the at least one component of Claims 1 and 11, respectively.

	Claims 3 and 13 recite:
to represent the set of components, generating a first graph comprising a node for each component in the set of nodes and a link between each pair of nodes representing a pair of components that have a relationship;
associating data regarding the operation of the set of components with the nodes of the graph; and
from the first graph, extracting a smaller, second graph that includes the nodes of the subset of components for performance monitoring.
	The ‘generating’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘generating’ in the context of these claims encompasses the engineer drawing a graph on paper.
	The ‘associating’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element 
	The ‘extracting’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, ‘extracting’ in the context of these claims encompasses the engineer circling a part of the graph that is of interest.

	Claims 4-6 and 14-16 merely describe the identified subset of components of Claims 1 and 11, respectively, and further describe the extracting step of Claims 3 and 13, respectively.

	Claims 7 and 17 recite:
discarding a portion of the data associated with the nodes of the extracted second graph.
	The ‘discarding’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine readable medium” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind. For example, 

	Claims 8 and 18 merely describe the discarding limitation of Claims 7 and 17, respectively.

	Claims 9 and 19 merely describe the set of components of Claims 1 and 11, respectively.

	Claims 10 and 20 merely describe examples of the identified data of Claims 1 and 11, respectively.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element: “a non-transitory machine readable medium” (per Claim 11).  The claimed medium is recited at a high-level of generality (i.e. as a generic component performing a generic computer function) such that it amounts no more than containing mere instructions to apply the exception.  Accordingly, this additional element does not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea(s).

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
	Additionally, the Examiner refers to MPEP 2106.05(d)(ll) with regards to well-understood, routine, and conventional functions per step 2B of the analysis:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	Accordingly, Claims 1-20 are not patent eligible for at least the reasoning provided above.


	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Muntes-Mulero et al. (U.S. Patent Application Publication No. US 2019/0286504 A1), hereinafter “Muntes-Mulero.”

	With regards to Claim 11, Muntes-Mulero teaches:
	a non-transitory machine readable medium storing a program (¶ 0093 and ¶ 0096-0097.) for identifying a root cause for performance degradation in a network comprising a set of components (¶ 0014-0015; Fig. 1; and ¶ 0021.), the program comprising sets of instructions for:
	identifying a subset of components for performance monitoring (Fig. 1 and ¶ 0024-0026; regarding, e.g., components extracted in a subgraph / pattern associated with an anomalous region of the overall system graph.);
	identifying data regarding operation of the subset of components (Fig. 1 and ¶ 0024-0026.);
	selecting, from the data identified for the identified subset of components, a set of the identified data to analyze (Fig. 1; ¶ 0024-0026; and ¶ 0028.); and
	analyzing the set of selected data for the identified subset of components to identify a root cause of a performance degradation of at least one component in the network (Fig. 1; ¶ 0028; and ¶ 0033.).

	With regards to Claim 12, Muntes-Mulero teaches the medium of Claim 11 as referenced above.  Muntes-Mulero further teaches:
	wherein the component that is associated with the identified root cause is still operational even though it suffers from a performance degradation (Fig. 4; ¶ 0042; regarding, e.g., bandwidth consumption of a component that is being exceeded; and ¶ 0052.).

	With regards to Claim 13, Muntes-Mulero teaches the medium of Claim 11 as referenced above.  Muntes-Mulero further teaches:
	wherein the set of instructions for identifying the subset of components comprises sets of instructions for:
	to represent the set of components, generating a first graph comprising a node for each component in the set of nodes (Fig. 1 and ¶ 0024-0026.) and a link between each pair of nodes representing a pair of components that have a relationship (Fig. 1 and ¶ 0024-0026.);
	associating data regarding the operation of the set of components with the nodes of the graph (Fig. 1 and ¶ 0024-0026.); and
	from the first graph, extracting a smaller, second graph that includes the nodes of the subset of components for performance monitoring (Fig. 1 and ¶ 0024-0026.).

	With regards to Claim 19, Muntes-Mulero teaches the medium of Claim 11 as referenced above.  Muntes-Mulero further teaches:
	wherein the set of components comprises machines executing on computers (¶ 0015.) and network forwarding elements (¶ 0015; regarding, e.g., routers.).

With regards to Claim 1, the medium of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Muntes-Mulero.

With regards to Claim 2, Muntes-Mulero teaches the method of Claim 1 as referenced above.  The medium of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Muntes-Mulero.

With regards to Claim 3, Muntes-Mulero teaches the method of Claim 1 as referenced above.  The medium of Claim 13 performs the same steps as the method of Claim 3, and Claim 3 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Muntes-Mulero.

With regards to Claim 9, Muntes-Mulero teaches the method of Claim 1 as referenced above.  The medium of Claim 19 performs the same steps as the method of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 19 by the teachings of Muntes-Mulero.

With regards to Claim 10, Muntes-Mulero teaches the method of Claim 1 as referenced above.  Muntes-Mulero further teaches:
	wherein the identified data comprises resource consumption data including bandwidth consumption data (Fig. 4 and ¶ 0042.), processor consumption data (Fig. 2 and ¶ 0035.), and memory consumption data (Fig. 1; ¶ 0024; and ¶ 0017.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muntes-Mulero, and further in view of Sasturkar et al. (U.S. Patent No. US 9,558,056 B2), hereinafter “Sasturkar.”

With regards to Claim 14, Muntes-Mulero teaches the medium of Claim 13 as referenced above.  Muntes-Mulero further teaches:
	wherein the identified subset of components are components associated with a particular “element” (Fig. 1 and ¶ 0024-0026.); and
	the set of instructions for extracting the second graph comprises a set of instructions for identifying the nodes in the first graph that are associated with an identifier associated with the particular “element” and the links between the identified nodes (Fig. 1 and ¶ 0024-0026.).
	Muntes-Mulero does not explicitly teach:
	a particular tenant in a multi-tenant datacenter in accordance with the medium of Claim 13.
	However, Sasturkar teaches:
	a particular tenant in a multi-tenant datacenter (col. 3, lines 56-61; col. 4, lines 64-67; col. 5, line 1; and col. 16, lines 16-30.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Muntes-Mulero with the use of tenants in a multi-tenant database system as taught by Sasturkar because a simple substitution of one known element (a component topology – Muntes-Mulero: Fig. 1 and Muntes-Mulero: ¶ 0022) for another (the use of tenants in a multi-tenant database system) can be performed to obtain predictable results (providing a known environment for organizing components for analysis).


	wherein the identified subset of components are components associated with “an element” (Fig. 1 and ¶ 0024-0026.); and
	the set of instructions for extracting the second graph comprises a set of instructions for identifying the nodes in the first graph that are associated with “the element” and the links between the identified nodes (Fig. 1 and ¶ 0024-0026.).
	Muntes-Mulero does not explicitly teach:
	a set of one or more packet flows through the network in accordance with the medium of Claim 13.
	However, Sasturkar teaches:
	a set of one or more packet flows through the network (Fig. 1 and col. 5, lines 26-44.).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Muntes-Mulero with components associated with packets per second performance metrics as taught by Sasturkar because a simple substitution of one known element (a component topology – Muntes-Mulero: Fig. 1 and Muntes-Mulero: ¶ 0022) for another (the components associated with packets per second performance metrics) can be performed to obtain predictable results (providing a known environment for organizing components for analysis).


	wherein the identified subset of components are components associated with “an element” (Fig. 1 and ¶ 0024-0026.); and
	the set of instructions for extracting the second graph comprises a set of instructions for identifying the nodes in the first graph that are associated with “the element” and the links between the identified nodes (Fig. 1 and ¶ 0024-0026.).
	Muntes-Mulero does not explicitly teach:
	a set of one or more paths through the network between a pair of machines in accordance with the medium of Claim 13.
	However, Sasturkar teaches:
	a set of one or more paths through the network between a pair of machines (Fig. 1; col. 5, lines 26-44; and col. 6, lines 16-34.).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Muntes-Mulero with end-to-end pathed components as taught by Sasturkar because a simple substitution of one known element (a component topology – Muntes-Mulero: Fig. 1 and Muntes-Mulero: ¶ 0022) for another (the end-to-end pathed components) can be performed to obtain predictable results (providing a known environment for organizing components for analysis).
	
	With regards to Claim 20, Muntes-Mulero teaches the medium of Claim 11 as referenced above.  Muntes-Mulero does not explicitly teach:
	wherein the identified data comprises packet drop data in accordance with the medium of Claim 11.
	However, Sasturkar teaches:
	wherein the identified data comprises packet drop data (Fig. 1 and col. 5, lines 26-44.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Muntes-Mulero with dropped packets performance metric data as taught by Sasturkar because combining prior art elements (performance metrics / measurements – Muntes-Mulero: Fig. 1 and Muntes-Mulero: ¶ 0024-0026; and the dropped packets performance metric data) according to known methods can be performed to yield predictable results (providing known metric data types for performance analysis).

With regards to Claim 4, Muntes-Mulero teaches the method of Claim 3 as referenced above.  The medium of Claim 14 performs the same steps as the method of Claim 4, and Claim 4 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 14 by the teachings of Muntes-Mulero in view of Sasturkar.

With regards to Claim 5, Muntes-Mulero teaches the method of Claim 3 as referenced above.  The medium of Claim 15 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth 

With regards to Claim 6, Muntes-Mulero teaches the method of Claim 3 as referenced above.  The medium of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Muntes-Mulero in view of Sasturkar.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muntes-Mulero, and further in view of Iscen (U.S. Patent Application Publication No. US 2009/0327195 A1), hereinafter “Iscen.”

With regards to Claim 17, Muntes-Mulero teaches the medium of Claim 13 as referenced above.  Muntes-Mulero does not explicitly teach:
	wherein the set of instructions for identifying the subset of components further a set of instructions for comprises discarding a portion of the data associated with the nodes of the extracted second graph in accordance with the medium of Claim 13.
	However, Iscen teaches:
	wherein the set of instructions for identifying the subset of components further a set of instructions for comprises discarding a portion of the data associated with the nodes of the extracted second graph (Fig. 18; Fig. 19; and ¶ 0075-0077.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Muntes-Mulero with removing graph cycles / elements as taught by Iscen because a simple substitution of one known element (reducing a search space by node combination – Muntes-Mulero: Fig. 8 and Muntes-Mulero: ¶ 0073) for another (graph cycle / element removal[s]) can be performed to obtain predictable results (providing known means for reducing data in a graph, thereby reducing graph complexity).

	With regards to Claim 18, Muntes-Mulero in view of Iscen teaches the medium of Claim 17 as referenced above.  Muntes-Mulero in view of Iscen further teaches:
	wherein the set of instructions for discarding a portion of the data comprises a set of instructions for using a statistical inference model to discard the data (Iscen: ¶ 0066; Iscen: Fig. 18; Iscen: Fig. 19; and Iscen: ¶ 0075-0077.).

	With regards to Claim 7, Muntes-Mulero teaches the method of Claim 3 as referenced above.  The medium of Claim 17 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Muntes-Mulero in view of Iscen.

	With regards to Claim 8, Muntes-Mulero teaches the method of Claim 7 as referenced above.  The medium of Claim 18 performs the same steps as the method of 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wang et al. (U.S. Patent Application Publication No. US 2019/0165988 A1); teaching systems and methods for performing real-time probabilistic root cause correlation.  A system may be configured to receive network topology data from a plurality of external sources and generate a cross-layer network topology.  The system may generate an event model based on the cross-layer network topology.  The event model models the causal relationship between root causes and one or more observed failure events that are associated with one or more network entities.  The system may receive a plurality of network event data for one or more network entities identified in the cross-layer network topology.  The system may infer, using a trained Bayesian network, a root cause of at least one failure event indicated in the plurality of network event data based on the plurality of network event data and the generated event model.  The system output the inferred root cause correlated to the failure event indicated in the plurality of network event data.
Garg et al. (U.S. Patent No. US 10,693,711 B1); teaching systems and methods for managing information networks.  A delta causality matrix is generated based on newly discovered topology changes in an information network.  The delta causality matrix specifies changes in problem-symptom relationships of a causality matrix associated with constituent objects in a previous topology of the information network.  The delta causality matrix is utilized to modify at least one context which comprises a first set of related symptoms and problems associated with the constituent objects in the previous topology of the information network.  The modified context includes a second set of related symptoms and problems associated with constituent objects of the modified topology of the information network.  An event correlation operation is performed utilizing the modified context and active symptoms detected in the information network, to determine at least one problem which has a symptom signature that corresponds to the set of current symptoms.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114